DETAILED ACTION
This action is responsive to the Response to Election filed 12 October 2021.
Claims 1-15 continue to pend for examination with claims 1-4 and 9-12 withdrawn from consideration without traverse.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 and 9-12 directed to a first mode terminal non-elected without traverse.  Accordingly, claims 1-4 and 9-12 been cancelled.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 5 February 2020 and 13 August 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 5-8 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 5 and 13. Specifically, the prior art of record fails to disclose receiving a control message including a resource reservation field configured based on information on shared resources and a semi-persistent scheduling periodicity in ordered combination with all the other features of at least any one of the independent claims.
Yoon (US 10,383,117) was found to be the closest prior art to the claimed invention. Yoon, at Fig. 11, Col. 15 Lines 51-63 and Col. 16 Lines 48-51, discloses a base station sending downlink control information to a Mode 3 User Equipment (UEa) that sends sidelink (SL) control information (SCI) for Vehicle-to-Everything to a second UE (UEb) that may use Mode 3 or Mode 4 for determining resources to use for SL communication. Yoon, at Col. 16 Line 52 – Col. 18 Line 48 further describes UEa determining the reservation interval and resource reservation multiple parameter. However, Yoon does not disclose using a semi-persistent scheduling periodicity to determine determining the disclosed transmission reservation subframe as would be required for Yoon to disclose matter within the scope of the claimed invention. 
Lee et al. (US 10,993,263, hereinafter Lee), at Fig. 8 and associated description, discloses a UE receiving SL SPS configuration information, DCI and then performing sidelink control based on the SL SPS configuration information and DCI. However, Lee does not particularly disclose a reservation field of SCI being configured based on the SL SPS and DCI. Thus, neither Lee nor a reasonable combination of Yoon and Lee disclose the claimed invention to the specificity required by the claimed invention. Other prior art listed below also fails to specifically disclose this subject matter.
Further search and consideration did not reveal other prior art that could be read to disclose the claimed invention alone or in reasonable combination with Yoon.
Thus, at least independent claims 5 and 13 are allowed over the prior art of record. Dependent claims 6-8 and 14-15 are likewise allowed for at least the same reasons, because they depend on claims 5 and 13. Therefore, claims 5-8 and 13-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon – US 10,383,117 – pertinent for the reasons provided above;
Lee et al. – US 10,993,263 – pertinent for the reasons provided above;
Wang et al. – US 2020/0107297 – Fig. 6 and associated description disclose terminal 300 receiving a sidelink transmission from terminal 200;
Parron et al. – US 2019/0394786 – Figs. 9, 10 and associated description disclose a Mode 3 terminal receiving DCI, determining SCI indicating muted resources and another Mode 3 or Mode 4 terminal receiving the SCI;
Kim et al. – US 10,624,076 – Fig. 15(b) illustrates a UE within a coverage area of a base station communicating with another UE outside the coverage area; Fig. 19 illustrates and associated description disclose aligning in-coverage control resources and out-of-coverage control resources; Figs. 29-30 and 39-41 and associated description disclose selecting a resource pattern for D2D transmission;
Lee et al. – US 2020/0296691 – Figs. 11-12, 14 and associated description disclose receiving pattern information and selecting a specific subframe for V2X transmission;
Lee et al. – US 2020/0296690 – Figs. 11-12, 14 and associated description disclose receiving pattern information and selecting a specific subframe for V2X transmission;
Lee et al. – US 2019/0190643 – Figs. 7-8 and associated description disclose UE #2 receiving sidelink data and SCI from UE #1;

Uchiyama et al. – 10,757,709 – Fig. 15 and associated description disclose scheduling periods;
Lee et al. – US 10,863,553 – Fig. 13 and associated description disclose UE2 performing V2X communication with UE1 according to SPS transmission resources provided by a base station to UE1;
Lee et al. – US 10,694,347 – Figs. 37-38 and associated description disclose a UE performing V2X communication by reserving or sensing V2X resources of a V2X resource pool having a relatively short period; and 
Lee et al. – US 10,536,826 – Figs. 8, 10, 18, 23 and associated description disclose a UE sensing during a UE-specific sensing period to select a V2X communication resource and performing V2X communication on the selected resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Thomas R Cairns/Primary Examiner, Art Unit 2468